Citation Nr: 1432438	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, the Board finds a remand necessary in this claim for the reasons explained below.   

The Veteran was provided an examination of his hearing loss and tinnitus in April 2010, which was inadequate.  When VA provides a veteran with an examination, that examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An examination is inadequate if it contains only data and conclusions without reasoning and rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In the present case, the examiner's statement that there was "no scientific basis" for delayed onset hearing was conclusory; there was no support given for the opinion, and no citation to the scientific evidence relied upon was provided.  This conclusory opinion is also inadequate because in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that service connection for a current hearing disability is not precluded even where hearing was within normal limits on audiometric testing at separation from service. See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The examiner also indicated that because of the recent onset of hearing loss in 2007 and the rapid decline in hearing acuity since, that additional medical evaluation was necessary to rule out other causes of the Veteran's hearing loss.  However, it does not appear that such further medical evaluation was undertaken.  As such additional medical evaluation might provide information concerning the nature and etiology of the Veteran's hearing impairment, efforts to procure such evaluation should be undertaken.  In light of the above, the Board finds further examination of the Veteran's hearing necessary, to include an assessment of the Veteran's tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an examination with an otolaryngologist (ENT) or other ear disease specialist to evaluate and to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  All indicated studies should be performed, and the claims folder shall be made available to the examiner for review prior to the examination.  The examiner should also consider the Veteran's lay statements. 

Based on the examination of the Veteran and a thorough review of the record, the examiner should provide an opinion as to the following:

(a)  Is it at least as likely as not (50 percent or more probability) that any current bilateral hearing loss disability was incurred in or as a result of active duty service?

(b)  Is it at least as likely as not (50 percent or more probability) that the tinnitus was incurred in or as a result of active duty service?

If the examiner determines that an opinion cannot be provided on the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined, and comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Readjudicate the Veteran's service connection claims. If either of these benefits is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



